DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 7/17/2020, and 8/13/2020 and have been reviewed by the Examiner.
Drawings
The drawings are objected to because figures 1, 3-5, and 11 contain figures that utilize grayscale shading, per 37 C.F.R. 1.84(m) and section 608.02 IV of the MPEP, the shading of figures must not reduce the legibility of the figures. The examiner believes that the shading in these figures would reduce the legibility of the figures and obscure the details of the system, especially when the figures are reproduced.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dornier Jr. (US #5,096,140) in view of Rudolph (US #4,353,517).
Regarding claim 1, Dornier teaches an aircraft wing (2), comprising: a wing body (2 as seen in figure 2a) having an upper and a lower surface (2 as seen in figure 2b) and comprising a leading edge (2 as seen in figure 2a) and a trailing edge (2 as seen in figure 2a), a trailing flap (2b); wherein the flap is positioned in a farthest downward position when the aircraft is in hover mode (2b, and 3’ as seen in figure 2b, and Column 5, lines 28-30).  But, Dornier does not teach that the trailing edge comprises a channel; and an intermediate body interposed between the wing body and the trailing flap, wherein the intermediate body is disposed within the channel when the aircraft trailing flap is in a stowed position, and wherein a gap is interposed between the wing body and the intermediate body when the aircraft wing is in a furthest deployed position, and wherein the gap is dimensioned to provide a break in an 
However, Rudolph does teach that the trailing edge comprises a channel (10, and 21 as seen in figure 1); and an intermediate body (18) interposed between the wing body (10, and 18 as seen in figure 2) and the trailing flap (18, and 20 as seen in figure 2), wherein the intermediate body is disposed within the channel when the aircraft trailing flap is in a stowed position (18, and 21 as seem in figure 1), and wherein a gap is interposed between the wing body and the intermediate body when the aircraft wing is in a furthest deployed position (10, and 18 as seen in figure 3), and wherein the gap is dimensioned to provide a break in an aerodynamic contour comprising the wing body and the trailing flap when the aircraft wing is in a furthest deployed position (10, and 18 as seen in figure 3), and wherein the break in the aerodynamic contour is dimensioned to provide airflow between the upper surface and the lower surface of the wing (As can be seen in figure 2 there exists a gap between the flaps that is capable of allowing airflow through the gap given the proper wind conditions, additionally Column 6, lines 3-28 discuss how the system can function like a Fowler flap which is a form of slotted flap which is designed to inherently allow air to pass through the gap).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an intermediate body stored in a channel in the wing and located between the wing and flap with a gap between the body and wing when deployed that air can flow through because Dornier and Rudolph are both aircrafts that use flaps to help in the landing of the aircraft.  The motivation for having an intermediate body stored in a channel in the wing and located between the wing and flap with a gap between the body and wing when deployed that air can flow through is that it allows the wing to maintain a streamlined shape when the flap is stowed but also increases the control surface area when 
Regarding claim 2, Dornier as modified by Rudolph teaches the aircraft wing of claim 1, but Dornier does not teach that the wing body and the trailing flap describe an angle of 35                                
                                    °
                                
                             to 45                                
                                    °
                                
                             when the aircraft wing is in a high lift position.  However, Rudolph does teach that the wing body and the trailing flap describe an intermediate angle when the aircraft wing is in a high lift position (20 as seen in figures 2, and 3, and Column 4, lines 12-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flap at an intermediate angle when it is in a high lift position because Dornier and Rudolph are both aircrafts that use flaps to help in the landing of the aircraft.  The motivation for having the flap at an intermediate angle when it is in a high lift position is that it allows the wing to generate additional lift without adding too much drag to the system.  But Rudolph does not explicitly teach that the intermediate angle is between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                            .
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the intermediate angle is between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                            , since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation for having the intermediate angle between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                             is that it allows the wing to generate additional lift without adding too much drag to the system.
Regarding claim 3, Dornier as modified by Rudolph teaches the aircraft wing of claim 2, but Dornier does not teach that the wing body, the intermediate body, and the trailing edge provide a continuous aerodynamic contour when the aircraft wing is in zero deflection.  However, Rudolph does teach that the wing body, the intermediate body, and the trailing edge provide a continuous aerodynamic contour when the aircraft wing is in zero deflection (16, 18, and 20 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed 
Regarding claim 4, Dornier as modified by Rudolph teaches the aircraft wing of claim 1, wherein the aircraft wing and the trailing flap describe an angle of 75                                
                                    °
                                
                             to 95                                
                                    °
                                
                             when the aircraft wing is in the hover position (2, and 2b as seen in figure 2b of Dornier, as can be seen in figure 2b of Dornier the trailing edge flap makes a right angle to the wing).
Regarding claim 5, Dornier as modified by Rudolph teaches the aircraft wing of claim 1, wherein the aircraft wing is a component of a tilt rotor aircraft (3, and 3’ as seen in figure 1c of Dornier).
Regarding claim 6, Dornier teaches a method of operating an aircraft, comprising: providing the aircraft (1) with a wing having an upper surface and a lower surface (2 as seen in figure 2b) and comprising a wing body (2), a trailing flap (2b), transitioning the trailing flap to a hover position comprising a hover position angle (2b, and 3’ as seen in figure 2b, and Column 5, lines 28-30), wherein the hover position angle is defined by the wing body, and the trailing flap and is 75                                
                                    °
                                
                             to 95                                
                                    °
                                
                             (2, and 2b as seen in figure 2b of Dornier, as can be seen in figure 2b of Dornier the trailing edge flap makes a right angle to the wing). But Dornier does not teach an intermediate body interposed between the wing body and the trailing flap; transitioning the trailing flap between a high lift position comprising a high lift angle and fully deployed position, wherein the high lift angle is defined by the wing body, intermediate body, and the trailing flap and is 35                                
                                    °
                                
                             to 45                                
                                    °
                                
                            , and that the fully deployed angle is defined by the wing body, intermediate body and trailing flap10, and wherein a gap is interposed between the wing body and the intermediate body when the aircraft wing is in the fully deployed position, and wherein the gap is dimensioned to provide a break in an aerodynamic contour comprising the wing body and the trailing 
However, Rudolph does teach an intermediate body (18) interposed between the wing body (10, and 18 as seen in figure 2) and the trailing flap (18, and 20 as seen in figure 2); transitioning the trailing flap between a high lift position comprising a high lift angle (20 as seen in figure 2) and fully deployed position (20 as seen in figure 3, when the flap is moved to the fully deployed position it is moved to and past the high lift position), wherein the high lift angle is defined by the wing body, intermediate body, and the trailing flap (16, 18, and 20 as seen in figure 2), and that the fully deployed angle is defined by the wing body, intermediate body and trailing flap10 (16, 18, and 20 as seen in figure 3), and wherein a gap is interposed between the wing body and the intermediate body when the aircraft wing is in the fully deployed position (16, and 18 as seen in figure 3), and wherein the gap is dimensioned to provide a break in an aerodynamic contour comprising the wing body and the trailing flap when the wing is in the fully deployed position (16, 18, and 20 as seen in figure 3) , and wherein the break in the aerodynamic contour is dimensioned to provide airflow between the upper surface and the lower surface of the wing (As can be seen in figure 2 there exists a gap between the flaps that is capable of allowing airflow through the gap given the proper wind conditions, additionally Column 6, lines 3-28 discuss how the system can function like a Fowler flap which is a form of slotted flap which is designed to inherently allow air to pass through the gap).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an intermediate body between the wing and the trailing flap that moves to the high lift and fully deployed position wherein a gap is formed between the wing and intermediate body to break up the contour that air can flow through because Dornier and Rudolph are both aircrafts that use flaps to help in the landing of the aircraft.  The motivation for having an intermediate body between the wing and the trailing flap that moves to the high lift and fully deployed position wherein a gap is formed between the wing and intermediate body                                 
                                    °
                                
                             and 45                                
                                    °
                                
                            .
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the high lift angle is between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                            , since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation for having the high lift angle between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                             is that it allows the wing to generate additional lift without adding too much drag to the system.
Regarding claim 7, Dornier as modified by Rudolph teaches the method of claim 6, but Dornier does not teach an additional step of transitioning the wing between the high lift position and a stowed position comprising a stowed angle, wherein the stowed angle is defined by the wing body, intermediate body, and trailing flap and is less than 10                                
                                    °
                                
                            .  However, Rudolph does teach an additional step of transitioning the wing between the high lift position and a stowed position comprising a stowed angle, wherein the stowed angle is defined by the wing body, intermediate body, and trailing flap and is less than 10                                
                                    °
                                
                             (16, 18, and 20 as seen in figure 1, as can be seen the three members all form a single body when stowed that are not angularly offset)
Regarding claim 8, Dornier as modified by Rudolph teaches the method of claim 7, wherein the wing body comprising a leading edge and a trailing edge (2 as seen in figure 2b), but Dornier does not teach that the trailing edge comprises a channel, and wherein at least a portion of the intermediate body lies within the channel when the wing is in the stowed position.
However, Rudolph does teach that the trailing edge comprises a channel (10, and 21 as seen in figure 1), and wherein at least a portion of the intermediate body lies within the channel when the wing is in the stowed position (18, and 21 as seem in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wing have a channel that a portion of the intermediate body can be stored in because Dornier and Rudolph are both aircrafts that use flaps to help in the landing of the aircraft.  The motivation for having the wing have a channel that a portion of the intermediate body can be stored in is that it allows the wing to maintain a streamlined shape when the flap is stowed.
Regarding claim 10, Dornier as modified by Rudolph teaches the method of claim 6, wherein the aircraft is a tilt rotor aircraft (3, and 3’ as seen in figure 1c of Dornier).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dornier Jr. (US #5,096,140) as modified by Rudolph (US #4,353,517) as applied to claim 6 above, and further in view of Heynatz (US #4,796,840).
Regarding claim 9, Dornier as modified by Rudolph teaches the method of claim 6, but Dornier does not teach that the wing body, the intermediate body, and the trailing edge provide a continuous aerodynamic contour when the wing is in the high lift position.  However, Heynatz does teach that the wing body, the intermediate body, and the trailing edge provide a continuous aerodynamic contour when the wing is in the high lift position (1, 4, and 5 as seen in figure 5, as can be seen in the figure, the wing, intermediate body and flap are deployed in a high lift position while maintaining a connection between the three bodies to form a continuous contour).  It would have been obvious to one skilled in .
Claims 1-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dornier Jr. (US #5,096,140) in view of Whitener (US #4,120,470).
Regarding claim 1, Dornier teaches an aircraft wing (2), comprising: a wing body (2 as seen in figure 2a) having an upper and a lower surface (2 as seen in figure 2b) and comprising a leading edge (2 as seen in figure 2a) and a trailing edge (2 as seen in figure 2a), a trailing flap (2b); wherein the flap is positioned in a farthest downward position when the aircraft is in hover mode (2b, and 3’ as seen in figure 2b, and Column 5, lines 28-30).  But, Dornier does not teach that the trailing edge comprises a channel; and an intermediate body interposed between the wing body and the trailing flap, wherein the intermediate body is disposed within the channel when the aircraft trailing flap is in a stowed position, and wherein a gap is interposed between the wing body and the intermediate body when the aircraft wing is in a furthest deployed position, and wherein the gap is dimensioned to provide a break in an aerodynamic contour comprising the wing body and the trailing flap when the aircraft wing is in a furthest deployed position, and wherein the break in the aerodynamic contour is dimensioned to provide airflow between the upper surface and the lower surface of the wing.  
However, Whitener does teach that the trailing edge comprises a channel (10, and 20 as seen in figure 3a); and an intermediate body (20) interposed between the wing body (10, and 20 as seen in figure 3a) and the trailing flap (19, and 20 as seen in figure 3a), wherein the intermediate body is disposed within the channel when the aircraft trailing flap is in a stowed position (10, and 20 as seen in figure 3a), and wherein a gap is interposed between the wing body and the intermediate body when the (14, and 20 as seen in figure 5), and wherein the gap is dimensioned to provide a break in an aerodynamic contour comprising the wing body and the trailing flap when the aircraft wing is in a furthest deployed position (14, 20, and 35 as seen in figure 5), and wherein the break in the aerodynamic contour is dimensioned to provide airflow between the upper surface and the lower surface of the wing (14, 20, and 35 as seen in figure 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an intermediate body stored in a channel in the wing and located between the wing and flap with a gap between the body and wing when deployed that air can flow through because Dornier and Whitener are both aircrafts that use flaps to help in the landing of the aircraft.  The motivation for having an intermediate body stored in a channel in the wing and located between the wing and flap with a gap between the body and wing when deployed that air can flow through is that it allows the wing to maintain a streamlined shape when the flap is stowed but also increases the control surface area when the flap is deployed to help improve the efficiency of the system and allowing the air to pass through the gap helps to improve the lift of the system.
Regarding claim 2, Dornier as modified by Whitener teaches the aircraft wing of claim 1, but Dornier does not teach that the wing body and the trailing flap describe an angle of 35                                
                                    °
                                
                             to 45                                
                                    °
                                
                             when the aircraft wing is in a high lift position.  However, Whitener does teach that the wing body and the trailing flap describe an intermediate angle when the aircraft wing is in a high lift position (14, and 18 as seen in figure 4, and column 3, lines 34-43).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flap at an intermediate angle when it is in a high lift position because Dornier and Whitener are both aircrafts that use flaps to help in the landing of the aircraft.  The motivation for having the flap at an intermediate angle when it is in a high lift position is that it allows the wing to generate additional lift without adding too much drag to the system.  But Whitener does not explicitly teach that the intermediate angle is between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                            .
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the intermediate angle is between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                            , since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation for having the intermediate angle between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                             is that it allows the wing to generate additional lift without adding too much drag to the system.
Regarding claim 3, Dornier as modified by Whitener teaches the aircraft wing of claim 2, but Dornier does not teach that the wing body, the intermediate body, and the trailing edge provide a continuous aerodynamic contour when the aircraft wing is in zero deflection.  However, Whitener does teach that the wing body, the intermediate body, and the trailing edge provide a continuous aerodynamic contour when the aircraft wing is in zero deflection (10, 19, and 20 as seen in figure 3a).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wing, intermediate body and the flap form a continuous body when there is zero deflection because Dornier and Whitener are both aircrafts that use flaps to help in the landing of the aircraft.  The motivation for having the wing, intermediate body and the flap form a continuous body when there is zero deflection is that it helps to improve the aerodynamic performance of the wing when the flap system is not deployed.
Regarding claim 4, Dornier as modified by Whitener teaches the aircraft wing of claim 1, wherein the aircraft wing and the trailing flap describe an angle of 75                                
                                    °
                                
                             to 95                                
                                    °
                                
                             when the aircraft wing is in the hover position (2, and 2b as seen in figure 2b of Dornier, as can be seen in figure 2b of Dornier the trailing edge flap makes a right angle to the wing).
Regarding claim 5, Dornier as modified by Whitener teaches the aircraft wing of claim 1, wherein the aircraft wing is a component of a tilt rotor aircraft (3, and 3’ as seen in figure 1c of Dornier)
Regarding claim 6, Dornier teaches a method of operating an aircraft, comprising: providing the aircraft (1) with a wing having an upper surface and a lower surface (2 as seen in figure 2b) and comprising a wing body (2), a trailing flap (2b), transitioning the trailing flap to a hover position comprising a hover position angle (2b, and 3’ as seen in figure 2b, and Column 5, lines 28-30), wherein the hover position angle is defined by the wing body, and the trailing flap and is 75                                
                                    °
                                
                             to 95                                
                                    °
                                
                             (2, and 2b as seen in figure 2b of Dornier, as can be seen in figure 2b of Dornier the trailing edge flap makes a right angle to the wing). But Dornier does not teach an intermediate body interposed between the wing body and the trailing flap; transitioning the trailing flap between a high lift position comprising a high lift angle and fully deployed position, wherein the high lift angle is defined by the wing body, intermediate body, and the trailing flap and is 35                                
                                    °
                                
                             to 45                                
                                    °
                                
                            , and that the fully deployed angle is defined by the wing body, intermediate body and trailing flap10, and wherein a gap is interposed between the wing body and the intermediate body when the aircraft wing is in the fully deployed position, and wherein the gap is dimensioned to provide a break in an aerodynamic contour comprising the wing body and the trailing flap when the wing is in the fully deployed position, and wherein the break in the aerodynamic contour is dimensioned to provide airflow between the upper surface and the lower surface of the wing.
However, Whitener does teach an intermediate body (20) interposed between the wing body (10, and 20 as seen in figure 3a) and the trailing flap (19, and 20 as seen in figure 3a); transitioning the trailing flap between a high lift position comprising a high lift angle (18 as seen in figure 4) and fully deployed position (18 as seen in figure 5, when the flap is moved to the fully deployed position it is moved to and past the high lift position), wherein the high lift angle is defined by the wing body, intermediate body, and the trailing flap (The wing structure, 18, and 20 as seen in figure 4), and that the fully deployed angle is defined by the wing body, intermediate body and trailing flap10 (The wing structure, 18, and 20 as seen in figure 5), and wherein a gap is interposed between the wing body and the intermediate body when the aircraft wing is in the fully deployed position (14, and 20 as seen in figure 5), and wherein the gap is dimensioned to provide a break in an aerodynamic contour comprising the wing body and the trailing flap when the wing is in the fully deployed position (14, 20, and 35 as seen in figure 5), and wherein the break in the aerodynamic contour is dimensioned to provide airflow between the upper surface and the lower surface of the wing (14, 20, and 35 as seen in figure 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an intermediate body between the wing and the trailing flap that moves to the high lift and fully deployed position wherein a gap is formed between the wing and intermediate body to break up the contour that air can flow through because Dornier and Whitener are both aircrafts that use flaps to help in the landing of the aircraft.  The motivation for having an intermediate body between the wing and the trailing flap that moves to the high lift and fully deployed position wherein a gap is formed between the wing and intermediate body to break up the contour that air can flow through is that it allows the wing to maintain a streamlined shape when the flap is stowed but also increases the control surface area when the flap is deployed to help improve the efficiency of the system and allowing the air to pass through the gap helps to improve the lift of the system.  But Whitener does not teach that the high lift angle is between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                            .
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the high lift angle is between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                            , since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation for having the high lift angle between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                             is that it allows the wing to generate additional lift without adding too much drag to the system.
Regarding claim 7, Dornier as modified by Whitener teaches the method of claim 6, but Dornier does not teach an additional step of transitioning the wing between the high lift position and a stowed position comprising a stowed angle, wherein the stowed angle is defined by the wing body, intermediate                                 
                                    °
                                
                            .  However, Whitener does teach an additional step of transitioning the wing between the high lift position and a stowed position comprising a stowed angle (10, 19, and 20 as seen in figure 3a), wherein the stowed angle is defined by the wing body, intermediate body, and trailing flap and is less than 10                                
                                    °
                                
                             (10, 19, and 20 as seen in figure 3a, as can be seen the three members all form a single body when stowed that are not angularly offset).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a stowed angle between the wing, intermediate body, and trailing flap less than 10 degrees because Dornier and Whitener are both aircrafts that use flaps to help in the landing of the aircraft.  The motivation for having a stowed angle between the wing, intermediate body, and trailing flap less than 10 degrees is that it allows the members for a continuous aerodynamic body when stowed which helps to improve the aerodynamic performance of the system.
Regarding claim 8, Dornier as modified by Whitener teaches the method of claim 7, wherein the wing body comprising a leading edge and a trailing edge (2 as seen in figure 2b), but Dornier does not teach that the trailing edge comprises a channel, and wherein at least a portion of the intermediate body lies within the channel when the wing is in the stowed position.
However, Whitener does teach that the trailing edge comprises a channel (10, and 20 as seen in figure 3a), and wherein at least a portion of the intermediate body lies within the channel when the wing is in the stowed position (10, and 20 as seen in figure 3a)
Regarding claim 10, Dornier as modified by Whitener teaches the method of claim 6, wherein the aircraft is a tilt rotor aircraft (3, and 3’ as seen in figure 1c of Dornier).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dornier Jr. (US #5,096,140) as modified by Whitener (US #4,120,470) as applied to claim 6 above, and further in view of Heynatz (US #4,796,840).
Regarding claim 9, Dornier as modified by Whitener teaches the method of claim 6, but Dornier does not teach that the wing body, the intermediate body, and the trailing edge provide a continuous aerodynamic contour when the wing is in the high lift position.  However, Heynatz does teach that the wing body, the intermediate body, and the trailing edge provide a continuous aerodynamic contour when the wing is in the high lift position (1, 4, and 5 as seen in figure 5, as can be seen in the figure, the wing, intermediate body and flap are deployed in a high lift position while maintaining a connection between the three bodies to form a continuous contour).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wing body, intermediate body, and trailing flap form a continuous body when in a high lift position because Dornier and Heynatz are both aircrafts that deploy flaps from the back of the wings to help control the flight.  The motivation for having the wing body, intermediate body, and trailing flap form a continuous body when in a high lift position is that it helps to increase the lift generated by the wing when it is in the high lift position.
Response to Arguments
Regarding the applicants that Rudolph fails to explicitly disclose that the air can flow through the gap formed between the wing body and the intermediate body the examiner does not agree.  The disclosure of Rudolph states that the flap is functioning like a fowler flap which is a form of a slotted flap which inherently allows air through the gaps formed, as contrary to the applicants assertion, to help greatly increase the lift across the primary airfoil.  This is discussed in the Wikipedia article “Flap (aeronautics)” in the subsections “Slotted flap”, and “Fowler flap” under the “Type of flap” heading.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647